Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-12 are pending in the application. Claims 2-12 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on March 30th, 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No’s. 62/303,236 and 62/303,951, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The instant issues are based on the disclosure of broad generic structures in the provisional applications with insufficient support for narrowing to the instantly claimed structures that are not found in the disclosures of the provisional applications. The ‘236 discloses the following generic structure on page 17:

    PNG
    media_image1.png
    113
    567
    media_image1.png
    Greyscale
.
The provisional application recites that ring A can be a fusion of two rings on page 17; however, the examples disclosed on page 17 do not support the instantly recite structure of claim 2 containing the variables A1-A7 permitting either nitrogen or carbon at each position. None of the structures taught as examples on page 17 contain a ten-member ring as instantly claimed. Similarly, the examples for ring B on page 18 of the provisional application only point to pyrazole rings whereas the instant claims provide specifically for triazole and imidazole rings. The provisional application also does not provide for linkage1 to be a bond on pages 18 and 19 or in the disclosure on page 3, lines 16 and 17, which is required by the instant generic structure and each species. For at least these reasons, the instant claims represent a genus that does not appear to fall within the scope of the genus of the ‘236 disclosure and even if it did, the additional variables and definitions are not supported by the ‘236 disclosure. 
The ‘951 discloses the following generic structure on page 17:

    PNG
    media_image1.png
    113
    567
    media_image1.png
    Greyscale
.
The provisional application recites that ring A can be a fusion of two rings on page 17; however, the examples disclosed on page 17 do not support the instantly recite structure of claim 2 containing the variables A1-A7 permitting either nitrogen or carbon at each position. None of the structures taught as examples on page 17 contain a ten-member ring as instantly claimed. Similarly, the examples for ring B on page 18 of the provisional application only point to pyrazole rings whereas the instant claims provide specifically for triazole and imidazole rings. The provisional application also does not provide for linkage1 to be a bond on pages 18 and 19 or in the disclosure on page 3, lines 16 and 17, which is required by the instant generic structure and each species. For at least these reasons, the instant claims represent a genus that does not appear to fall within the scope of the genus of the ‘951 disclosure and even if it did, the additional variables and definitions are not supported by the ‘951 disclosure. 
	For these reasons, the earliest effective filing date of the instant claims 2-12 is March 3rd, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2018/102751 A1 by Bettigole et al., which claims priority to U.S. Provisional Application No. 62/429,498 which was filed December 2nd, 2016.

Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula (II) on page 122 (support can be found in claim 56 of the provisional application):

    PNG
    media_image2.png
    138
    387
    media_image2.png
    Greyscale
.
Regarding utility, the prior art teaches the following on page 145 (support can be found in claims 213 and 214 of the provisional application):

    PNG
    media_image3.png
    151
    694
    media_image3.png
    Greyscale

As a specific example of the genus of Formula (II), the prior art teaches the following example on page 57 (support can be found on pages 61 and 62 of the provisional application):

    PNG
    media_image4.png
    162
    565
    media_image4.png
    Greyscale
.
The compound reads on formula Ia where v is 1, R4 is methyl, D is the first option in instant claim 6 where one instance of R4 is hydrogen and the other is methyl, R3 is –CF3, X1 is either CH2, X2 is NH, B is the first option in instant claim 1 where one instance of R2 is hydrogen and the other is methyl, A1, A5, A6 and A7 are CH, and A3 is CR1 where R1 is NH2. The compound meets the structural limitations of instant claims 2, 3, 4, 5, 6, 7, 11 and 12. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach an embodiment where the compound above was administered to a patient having cancer.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	At least in the interest of determining which particular species of the prior art would provide optimum results for the individual conditions of the prior art, a person having ordinary skill in the art would have been motivated to screen the specific examples of the prior art in the conditions taught to be treatable with the compounds of the prior art. Such screening would entail administering the example above in the treatment of cancer as instantly claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 3) Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,125,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite subject matter that reads on the instant claims. Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13 and 14 of the patent recite analogous generic structures and definitions relative to instant claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively. Claim 8 of the patent recites a method of treating or reducing cancer using the compounds of the generic claim 1 of the patent.

(2 of 3) Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,988,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds overlapping with the instant claims and where the instantly claimed utility is disclosed in the patent. Claim 1 of the patent recites the following generic structure:

    PNG
    media_image5.png
    100
    595
    media_image5.png
    Greyscale
.
The variable A in the patent corresponds to the bicycle in formula Ia; however, claim 3 recites specific examples where quinolinyl and isoquinolinyl would possess an analogous bicyclic structure and each would be substituted adjacent to the fusion or non-adjacent to the fusion and the latter would read on the instant claims. The claims of the patent recites that linkage1 is a direct bond as instantly claimed. The variable B in the patent correspond to the variable B in the instant claims but where claim 1 of the patent recite structures corresponding to the instant claims of pyrazolyl, triazolyl or imidazolyl. The variable linkage2 corresponds to the group -X1-C(=O)-X2-; however, claim 5 of the patent specifically points to a structure that is embraced by the instant claims. The variable C of formula I of the patent corresponds to the phenyl ring of formula Ia; however, claim 1 of the patent recites that C is phenyl or pyridinyl and dependent claim 9 recites that the ring can be substituted by CF3 as embraced by the instant variable R3 (as recited in instant claim 5). The variable y of the patent overlaps with the instant formula since it can be 1-3. The variable D in the patent corresponds to the same variable D of the instant claims where claim 10 of the patent recites the same options as found in dependent claim 6. The various additional dependent claims recite simple permutations of the options of the patent. Instant claim 3 recites an option where A2 is nitrogen and the rest can be carbon corresponding to an isoquinolinyl ring as recited in claim 3 of the patent. Instant claim recites a pyrazole ring as recited in claim 1 of the patent where v in the patent can be zero resulting in unsubstitution and where instant dependent claim 7 recites that R4 can be H when v is 1. Instant claims 8-10 recite permutations of the definitions above where at least one compound in each claim contains a urea, CF3 substituted phenyl, option of D corresponding to claim 10 of the patent, a pyrazole as ring B and where R2 can be amino or alkyl and the instant claims encompass methyl or unsubstituted pyrazole rings. The rings corresponding to ring A as found in claims 8-10 contain options listed in claim 3 of the patent and are either unsubstituted or substituted by amino as recited in variable R1 in the patent and dependent claim 7 of the patent. 
With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating cancer, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. The instantly claimed utility is disclosed in the patent in, for instance, column 2, lines 40-48.

(3 of 3) Claims 2-7, 11 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22, 24 and 25 of U.S. Patent No. 10,934,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a compound reading on the instant claims and where the instantly claimed utility is disclosed in the patent. Claim 24 of the patent recites the compound N-(5-(2-aminoquinazolin-6-yl)-1-methyl-1H-pyrazol-3-yl)-2-(4-((4-methylpiperazin-1-yl)methyl)-3-(trifluoromethyl)phenyl)acetamide as the last compound in the claim, which has the following structure:

    PNG
    media_image4.png
    162
    565
    media_image4.png
    Greyscale
.
The compound reads on formula Ia where v is 1, R4 is methyl, D is the first option in instant claim 6 where one instance of R4 is hydrogen and the other is methyl, R3 is –CF3, X1 is either CH2, X2 is NH, B is the first option in instant claim 1 where one instance of R2 is hydrogen and the other is methyl, A1, A5, A6 and A7 are CH, and A3 is CR1 where R1 is NH2. The compound meets the structural limitations of instant claims 2, 3, 4, 5, 6, 7, 11 and 12.
With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating cancer, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. The instantly claimed utility is disclosed in the patent in, for instance, column 12, lines 60-66.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626